 

Exhibit 10.1

 

FIRST AMENDMENT TO THE

AKERS BIOSCIENCES, INC., 2018 EQUITY INCENTIVE PLAN

 

This FIRST AMENDMENT TO THE AKERS BIOSCIENCES, INC., 2018 EQUITY INCENTIVE PLAN
(this “Amendment”), dated as of August 27, 2020, is made and entered into by
Akers Biosciences, Inc., a New Jersey corporation (the “Company”), subject to
approval by the Company’s shareholders. Terms used in this Amendment with
initial capital letters that are not otherwise defined herein shall have the
meanings ascribed to such terms in the Akers Biosciences, Inc., 2018 Equity
Incentive Plan (the “Incentive Plan”).

 

RECITALS

 

WHEREAS, the Company sponsors and maintains the Incentive Plan in order to
attract and retain the services of key employees, consultants, advisors, and
directors of the Company and its affiliates;

 

WHEREAS, Section 14 of the Incentive Plan permits the Board to amend, alter,
suspend, discontinue, or terminate the Incentive Plan at any time;

 

WHEREAS, upon the adoption of the Incentive Plan, subject to adjustment, the
Company initially reserved a total of 1,875,000 of its Common Shares to be
issued pursuant to Awards under the Incentive Plan;

 

WHEREAS, on November 25, 2019, the Company effected a 1-for-24 reverse stock
split of its issued and outstanding Common Shares such that, after giving effect
to the reverse stock split and other adjustments, there were 78,125 Common
Shares reserved for issuance under the Incentive Plan;

 

WHEREAS, the Board desires to amend the Incentive Plan to increase the aggregate
number of Common Shares that are reserved and may be delivered pursuant to
Awards under the Incentive Plan by an additional 1,042,000 shares, for an
aggregate maximum total of 1,120,125 shares available under the Incentive Plan
(on a post-split basis); and

 

WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Incentive Plan be amended as set forth herein.

 

NOW, THEREFORE, in accordance with Section 14 of the Incentive Plan, and subject
to the approval of the Company’s shareholders, the Company hereby amends the
Incentive Plan, effective as of the date hereof, as follows:

 

1. Subsection 5(a) of the Incentive Plan is hereby amended by deleting said
subsection in its entirety and substituting in lieu thereof the following new
Subsection 5(a):

 

(a) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons. Subject to
Section 12 of this Plan, the Committee is authorized to deliver under this Plan
an aggregate of one million one hundred twenty thousand one hundred twenty-five
(1,120,125) Common Shares.

 

2. Except as expressly amended by this Amendment, the Incentive Plan shall
continue in full force and effect in accordance with the provisions thereof.

 

* * * * * * * *

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

AKERS BIOSCIENCES, INC.

 

By: /s/ Christopher C. Schreiber   Name: Christopher C. Schreiber   Title:
Executive Chairman of the Board of Directors and Director  

 



 

